DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1, 2, and 5-11 are pending in the current application.
Claim 11 is withdrawn from consideration in the current application.
Claims 1 and 5-8 are amended in the current application.
Claims 3, 4, 12, and 13 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed June 17, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to Applicant’s remarks filed June 17, 2021 on pages 9-10.
Applicant argues that Dabrowski’s formula III-2 does not suggest or overlap in scope with any of the newly claimed B-1-2 to B-1-10 structures.
This is not persuasive for the following reasons.  The grounds of rejection have been updated as necessitated by the present amendments to reflect the amended scope of claim 1.  Dabrowski’s formula III-2 is no longer relied upon for rendering obvious general formula B-I (previously claimed) or formulae B-1-2 to B-1-10 (presently claimed).  Dabrowski teaches the liquid crystal composition comprises a liquid crystal represented by general formula I (sub-formula I.10) that at least renders obvious formula B-I-4 of claim 1; where sub-formula I.10 having R3 as a short chain alkyl group of methyl, ethyl, or propyl, and Y being an fluorine, chlorine, or an NCS group (Dabrowski, [0020]-[0035], formulae I, I.1-I.14).

    PNG
    media_image1.png
    121
    336
    media_image1.png
    Greyscale
 
Dabrowski – Formula I.10
Applicant argues that Dabrowski fails to complete the gaps of Kumar, and fails to suggest the claimed privacy window.
This is not persuasive for the following reasons.  Note that while Dabrowski does not disclose all the features of the present claimed invention, Dabrowski is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art (Kumar, Scolari, Hiji, and Wang) establishes a prima facie case of obviousness over the presently claimed invention.  Kumar is relied upon to disclose a privacy window, where Kumar teaches the privacy window comprises cholesteric liquid crystals formed of a composition comprising both positive dielectric anisotropic liquid crystals and negative dielectric anisotropic liquid crystals (as evidenced by Scolari at pgs 30-32), and chiral dopants (Kumar, pgs 1124-1127).  Since Kumar and Dabrowski both disclose optical light modulation elements comprising dual-frequency cholesteric liquid crystal compositions exhibiting both positive and negative dielectric anisotropy, it would have been obvious to one of ordinary skill in the art to have utilized Dabrowski’s dual-frequency cholesteric liquid crystals, dopant reactive monomers, and “hockey stick” type molecular particles within Kumar’s liquid crystal composition to yield an electrically switchable privacy window light modulation element that possesses increased nematic characteristic, exhibits nematic phase in a wide temperature range, allows for viscosity control, and achieves significantly reduced response time with a reasonable expectation of success (Dabrowski, [0027]-[0029], [0034]-[0035], see MPEP 2143).
Applicant argues that Dabrowski’s reactive monomers are completely mistaken in the grounds of rejection, where the “hockey stick” type molecules are not polymer particles.
This is not persuasive for the following reasons.  The claimed term "polymer particles" is a broad and general term that is not further limited by any specific composition or morphological structure. Therefore, one of ordinary skill in the art would readily consider the broadest reasonable interpretation of the claimed term "polymer particles" to include any polymer material, polymer precursor, or polymeric entity.  Dabrowski's polymerized reactive monomers and molecules are considered to fall within the scope of the aforementioned broadest reasonable interpretation.  Dabrowski explicitly states that the reactive monomers are polymerized (Dabrowski, [0029]), thereby yielding polymerized reactive monomer polymer particles.  Additionally, Hiji teaches that it is well known and well within the abilities of those skilled in the art to utilize polymer particles having average particle diameter sizes that render obvious the claimed range to yield liquid crystal compositions that achieve orientation stabilization, retain cholesteric helical pitch, provide desired color reflection, and maintain optical contrast (Hiji, [0045-[0046]).  Furthermore, the specification as originally filed identifies that the “polymer particles” can include a variety of different polymeric materials that include styrene, reactive mesogens (or mixtures of reactive mesogens), polyimides, silicon polymers, polycarbonates, polyacrylates (pages 44-45); where no parameters, no restrictions, and no limitations are discussed that appear to distinguish over the prima facie case of obviousness set forth below.
Applicant argues that the claimed term “polymer particles” must be consistent with the ordinary and customary meaning, and also must be consistent with the use of the claimed term in the specification and drawings.
Examiner acknowledges.  Dabrowski’s polymerized reactive monomers and “hockey stick” type molecules (Dabrowski, [0029]) and Hiji’s polymerized polymer particles both satisfy the ordinary and customary meaning of “polymer particles.”  Furthermore, both Dabrowski’s and Hiji’s polymer particles are dispersed within liquid crystal mediums, and are therefore considered to also satisfy the claimed term “polymer particles” consistent with the use of the claimed term in the specification and drawings; namely, added within a liquid crystalline medium.  The specification as originally filed identifies that the “polymer particles” can include a variety of different polymeric materials that include styrene, reactive mesogens (or mixtures of reactive mesogens), polyimides, silicon polymers, polycarbonates, polyacrylates (pages 44-45); where no parameters, no restrictions, and no limitations are discussed that appear to distinguish over the prima facie case of obviousness set forth below.
Applicant argues that Hiji does nothing to remedy the deficiencies of Kumar or Dabrowski; where Hiji pertains to microcapsules containing cholesteric liquid crystals as a core material for use in display devices, and does not pertain to privacy windows.
This is not persuasive for the following reasons.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hiji is in the same field of endeavor as Applicant’s invention and the other applied prior art references, namely, optical light modulation devices all the features of the present claimed invention, Hiji is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art (Kumar, Scolari, Dabrowski, and Wang) establishes a prima facie case of obviousness over the presently claimed invention.  Hiji teaches that it is well known and well within the abilities of those skilled in the art to measure, adjust, and control the size and content of polymeric particles within a liquid crystal composition to achieve orientation stabilization, retain cholesteric helical pitch, provide desired color reflection, and maintain optical contrast as taught by Hiji (Hiji, [0045]-[0046]).  Similarly, Dabrowski also identifies that it is desirable to utilize dopants (such as polymerized reactive monomers) to provide stabilization of liquid crystal compositions (Dabrowski, [0029]).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 directly depends from claim 1, where claim 9 only recites limitations that are all previously recited in claim 1.  Claim 9 fails to further limit the invention of claim 1, and is therefore, deficient under 35 USC 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Advanced bistable cholesteric light shutter with dual frequency nematic liquid crystal, 2012, Optical Materials Express, Vol 2 No 8, 1121-1134) as evidenced by Scolari et al. (Liquid crystals in photonic crystal fibers: fabrication, characterization and devices, 2009, Department of Photonics Engineering, Technical University of Denmark, 1-150), in view of Dabrowski et al. (US 2013/0020532 A1), and in view of Hiji et al. (US 2008/0067471 A1).
Regarding Claims 1 and 2, Kumar teaches an electrically switchable privacy window comprising a light modulation element that comprises opposing substrates provided with indium tin oxide (ITO) electrodes formed on inner surfaces and a switching layer formed of dual-frequency nematic cholesteric liquid crystals filled between the substrates to form a liquid crystal cell (Kumar, pgs 1122, 1124-1126, 1134, Fig 2).  Kumar further teaches the dual-frequency cholesteric liquid crystals (MDA-00-3969) exhibit dielectric anisotropy that has a crossover frequency that ranges from 1-100 kHz, the cholesteric liquid crystals are formed of a composition comprising both 
Kumar remains silent regarding the specific chemical structure of positive dielectric anisotropic liquid crystals and negative dielectric anisotropic liquid crystals of the dual-frequency cholesteric liquid crystal composition.
Dabrowski, however, teaches a dual-frequency nematic cholesteric liquid crystal composition for light modulation elements comprising liquid crystals exhibiting both positive and negative dielectric anisotropy (Dabrowski, [0003], [0015], [0019], [0027]-[0029], [0053]-[0055]).  Dabrowski further teaches the liquid crystal composition comprises a liquid crystal represented by general formula I (sub-formula I.10) that at least renders obvious formula B-I-4 of claim 1, a liquid crystal represented by formula II that satisfies formula B-III of claim 1, and chiral compounds; where general formula I includes sub-formula I.10 having R3 being a short chain alkyl group of methyl, ethyl, or propyl, and Y being an fluorine, chlorine, or an NCS group; and where formula II having p=0-2, X6-X12 being hydrogen or fluorine, Z1, Z2, and Z being single bonds, R4 being an alkyl having 1-7 carbon atoms, and Y1 being an alkyl having 1-12 carbon atoms (Dabrowski, [0020]-[0035], formulae I, I.1-I.14, II).  Dabrowski further teaches the liquid crystal composition can comprise liquid crystals represented by formulae III.3 to III.6 that render obvious formula B-II of claim 1 (Dabrowski, [0029], formula III.3-III.6).  Dabrowski further teaches the liquid crystal composition can also comprise dopant polymerized reactive monomers that provide a stabilizing polymer network and “hockey stick” type molecular particles that increase torsion tensions leading to decrease of 

    PNG
    media_image1.png
    121
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    128
    346
    media_image2.png
    Greyscale

Dabrowski – Formula I.10 & Formula II
Since Kumar and Dabrowski both disclose light modulation elements comprising dual-frequency cholesteric liquid crystal compositions exhibiting both positive and negative dielectric anisotropy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Dabrowski’s dual-frequency cholesteric liquid crystals and dopants (polymerized reactive monomers and “hockey stick” type molecular particles) within Kumar’s liquid crystal composition to yield an electrically switchable privacy window light modulation element that possesses increased nematic characteristic, exhibits nematic phase in a wide temperature range, allows for viscosity control, and achieves significantly reduced response time as taught by Dabrowski with a reasonable expectation of success (Dabrowski, [0027]-[0029], [0034]-[0035], see MPEP 2143).
Modified Kumar remains silent regarding the particle sizes of the dopants (polymerized reactive monomers that provide a stabilizing polymer network and “hockey stick” type molecular particles); and remains silent regarding a specific content of 0.1% to 10% by weight of the particles.
Hiji, however, teaches a liquid crystal composition comprising cholesteric liquid crystals and polymers (Hiji, [0009], [0032], [0040]).  Hiji teaches the polymers include 
Since modified Kumar and Hiji both disclose liquid crystal compositions comprising cholesteric liquid crystals and polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Kumar’s dopants (polymerized reactive monomers stabilizing polymer network and “hockey stick” type molecular particles) to have average particle sizes that render obvious the claimed particle sizes to yield a liquid crystal composition that achieves orientation stabilization, retains cholesteric helical pitch, provides desired color reflection, and maintains optical contrast as taught by Hiji (Hiji, [0045]-[0046]).  Modified Kumar teaches the dopant polymerized reactive monomers are included to provide a stabilizing polymer network and the “hockey stick” type molecular particles are included to increase torsion tensions leading to decreased relaxation time, where the dopant concentration is from 1 to several percent by weight and can be optimized depending on the specific application (Dabrowski, [0029]); modified Kumar also discloses amounts from 0.6 wt% to 6.0 wt% relative to total weight of liquid crystal material (Hiji, Table 1).  Modified Kumar discloses a content range that overlaps with the claimed range of 0.1-10 wt% and provides the suggestion to optimize the concentration depending on the specific application (Dabrowski, [0029], Hiji, Table 1); therefore, modified Kumar 
Modified Kumar remains silent regarding a refractive index of the polymer particles.
Modified Kumar provides no indication that the polymerized reactive monomers and/or “hockey stick” type molecular particles significantly impact the refractive index of the liquid crystal composition or adversely affect the optical functionality of the light modulation element.  One of ordinary skill in the art would readily expect that modified Kumar’s polymerized reactive monomers and “hockey stick” type molecular particles would not appreciably differ from the refractive index exhibited by the overall liquid crystal composition absent any objective evidence provided to the contrary; and one of ordinary skill in the art would also be fully capable of optimizing the dopant concentration and resultant optical properties depending on the specific application with a reasonable expectation of success (Dabrowski, [0029], MPEP 2143).  Therefore, the refractive indices of modified Kumar’s dopant polymerized reactive monomers and “hockey stick” type molecular particles are considered to render obvious the claimed refractive index difference range of from -0.5 to 0.5 (see MPEP 2143).
Regarding Claims 6 and 7, modified Kumar further teaches the chiral compounds exhibit helical twisting power (HTP) of 25 µm-1
Regarding Claim 8, modified Kumar teaches the dopant reactive monomers are included to provide a stabilizing polymer network and the “hockey stick” type molecular particles are included to increase torsion tensions leading to decreased relaxation time, where the dopant concentration can be optimized depending on the specific application (Dabrowski, [0029]).  Modified Kumar provides no indication that the polymerized reactive monomers and/or “hockey stick” type molecular particles significantly impact the refractive index of the liquid crystal composition or adversely affect the optical functionality of the light modulation element.  One of ordinary skill in the art would readily expect that modified Kumar’s polymerized reactive monomers and “hockey stick” type molecular particles would not appreciably differ from the refractive index exhibited by the overall liquid crystal composition absent any objective evidence provided to the contrary; and one of ordinary skill in the art would also be fully capable of optimizing the dopant concentration and resultant properties depending on the specific application with a reasonable expectation of success (Dabrowski, [0029], MPEP 2143).  Therefore, the refractive indices of modified Kumar’s reactive monomers and “hockey stick” type molecular particles are considered to render obvious the claimed refractive index difference range of from -0.1 to 0.1 (see MPEP 2143).
Regarding Claim 9, Modified Kumar teaches the dopant polymerized reactive monomers are included to provide a stabilizing polymer network and the “hockey stick” type molecular particles are included to increase torsion tensions leading to decreased relaxation time, where the dopant concentration is from 1 to several percent by weight and can be optimized depending on the specific application (Dabrowski, [0029]); modified Kumar also discloses amounts from 0.6 wt% to 6.0 wt% relative to total weight 
Regarding Claim 10, modified Kumar further teaches the dual-frequency cholesteric liquid crystal composition has a cross-over frequency from 1-100 kHz (Kumar, pgs 1124-1125, Dabrowski, [0030], [0034]).  Modified Kumar’s cross-over frequencies overlap with the claimed range of ≥ 15 kHz, and therefore, establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Advanced bistable cholesteric light shutter with dual frequency nematic liquid crystal, 2012, Optical Materials Express, Vol 2 No 8, 1121-1134) as evidenced by Scolari et al. (Liquid crystals in photonic crystal fibers: fabrication, characterization and devices, 2009, Department of Photonics Engineering, Technical University of Denmark, 1-150), in view of Dabrowski et al. (US 2013/0020532 A1), and in view of Hiji et al. (US 2008/0067471 A1) as applied to claim 1 above, and in further view of Wang et al. (US 2015/0131039 A1).
Regarding Claim 5, modified Kumar teaches the electrically switchable privacy window as discussed above for claim 1.  Modified Kumar teaches dual-frequency nematic liquid crystal compositions comprising cholesteric liquid crystal compounds (Dabrowski, [0019], [0027]-[0029], [0053]-[0055).
Modified Kumar remains silent regarding the cholesteric liquid compound content being from 50-98% by weight in the total dual-frequency liquid crystal composition.
Wang, however, teaches a dual-frequency nematic liquid crystal composition comprising cholesteric liquid crystal compounds, chiral compounds, and nematic liquid crystal compounds; where the composition comprises the cholesteric liquid crystal compounds in an amount of 15-80 wt% and the nematic liquid crystal compounds in an amount of 15-80 wt%, and the chiral compounds in an amount of 1-50 wt% (Wang, [0009]-[0011], [0051]-[0052]).  Wang’s liquid crystal compound ranges added together yield a range of 30-99 wt%; this range completely and closely encompasses the claimed range of 50-98 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 
Since modified Kumar and Wang both disclose dual-frequency nematic liquid crystal compositions comprising cholesteric liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included modified Kumar’s dual-frequency nematic liquid crystal compounds in a range that renders obvious the claimed range to yield a composition that exhibits short transition time between two optical states, achieves sharp contrast between two optical states, does not require high voltage, and truly reduces power consumption as taught by Wang (Wang, [0009]-[0011], [0051]-[0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Eli D. Strah/Primary Examiner, Art Unit 1782